ORDER
PER CURIAM.
■Alicia Dailey (“Mother”) .appeals from the judgment of the trial court dissolving her marriage to Eric Dailey.
We have reviewed Mother’s brief and the record on . appeal and find the trial court did not err. An opinion reciting the detailed facts and restating the principles *592of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).